FILED
                            NOT FOR PUBLICATION                               DEC 20 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 12-50431

               Plaintiff - Appellee,               D.C. No. 3:08-cr-00514-JAH

  v.
                                                   MEMORANDUM*
BERNARDO BALDERAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Bernardo Balderas appeals from the district court’s judgment and challenges

the 18-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Balderas contends that the district court erred by failing to explain its

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence sufficiently in light of the 18 U.S.C. § 3583(e) sentencing factors and to

respond adequately to his arguments in mitigation. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 & n.3 (9th Cir. 2010),

and find none. The record reflects that the court considered Balderas’s arguments

in mitigation, and its explanation of the sentence imposed was legally adequate.

See 18 U.S.C. § 3553(c); United States v. Carty, 520 F.3d 984, 992-93, 995 (9th

Cir. 2008) (en banc).

      Balderas also contends that the district court imposed a substantively

unreasonable sentence by giving too much weight to his breach of trust and too

little weight to mitigating factors. The district court did not abuse its discretion in

imposing Balderas’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The consecutive sentence at the low-end of the Guidelines range is substantively

reasonable in light of the totality of the circumstances and the section 3583(e)

factors, including the fact that Balderas was convicted of importing

methamphetamine while he was on supervised release in connection with a prior

conviction for importing marijuana. See U.S.S.G. § 7B1.3(f); Gall, 552 at 51;

United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      AFFIRMED.




                                            2                                      12-50431